NOT PRECEDENTIAL

                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT

                                           __________

                                           No. 19-3384
                                           __________

                                   In re: JAMES COPPEDGE,
                                                      Debtor

                        JAMES COPPEDGE; KRISHA M. COPPEDGE,
                                              Appellants

                                                 v.

                                   JANET Z. CHARLTON
                           ____________________________________

                         On Appeal from the United States District Court
                                    for the District of Delaware
                             (D.C. Civil Action No. 1-19-cv-01640)
                          District Judge: Honorable Maryellen Noreika
                          ____________________________________

                        Submitted Pursuant to Third Circuit LAR 34.1(a)
                                       March 17, 2020

                    Before: KRAUSE, MATEY and COWEN, Circuit Judges

                                 (Opinion filed: March 24, 2020)

                                           ___________

                                            OPINION*
1                                          ___________



    *
     This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
    constitute binding precedent.
PER CURIAM

       Pro se appellants James and Krista Coppedge appeal the District Court’s order

denying their requests for injunctive relief.1 For the reasons detailed below, we will

dismiss the appeal as moot.

       In 2011, the Delaware Superior Court granted judgment in favor of U.S. Bank in a

foreclosure action it had instituted against the Coppedges. See U.S. Bank Nat’l Ass’n v.

Coppedge, No. CV K11L-02-042 RBY, 2015 WL 2209073, at *1 (Del. Super. Ct. May 5,

2015). Since then, the Coppedges have sought to challenge that judgment in both state

and federal court, to no avail.

       At issue here are several motions for a preliminary injunction that the Coppedges

filed in District Court.2 As the District Court explained, these motions were filed “solely

to prevent a foreclosure sale scheduled for October 3, 2019.” ECF No. 24 at 1. The

District Court denied the motions. The Court noted that the Coppedges’ primary

argument was that they had paid their debt with “what [they] alternatively call I099A, B,

C, OID and Form 1090 Registered Bonded Promissory Note and a personal check

marked ‘not for deposit EFT only.’” Id. at 5–6. The Court determined that these

documents were “fraudulent,” id. at 7, and thus concluded that there was no basis to stay

the foreclosure sale. On October 11, 2019, the Coppedges appealed. In this Court, they


1
  Under 28 U.S.C. § 1292(a)(1), we generally have jurisdiction to review orders denying
injunctions.
2
 We agree with the District Court that the Coppedges were not seeking review of any
order of the Bankruptcy Court, notwithstanding some stray language in their initial filing.
See ECF No. 24 at 1–2.
                                             2
have filed a motion to cancel the foreclosure sale.

       We will dismiss the appeal as moot. “Article III extends the Judicial Power of the

United States only to ‘cases’ and ‘controversies.’” Unalachtigo Band of Nanticoke Lenni

Lenape Nation v. Corzine, 606 F.3d 126, 129 (3d Cir. 2010). This “case or controversy

requirement continues through all stages of federal judicial proceedings, trial and

appellate,” Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009); “once the controversy

ceases to exist the court must dismiss the case for lack of jurisdiction,” Lusardi v. Xerox

Corp., 975 F.2d 964, 974 (3d Cir. 1992).

       As the District Court explained, in their motions for preliminary injunctions, the

Coppedges sought only to enjoin the October 3, 2019 foreclosure sale. See ECF No. 24

at 1.3 In their appellate brief, the Coppedges acknowledge that the foreclosure sale

occurred as scheduled. See Appellant’s Br. at 4, 7. There is now no meaningful relief

that we can grant. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698–99 (3d

Cir. 1996) (“If developments occur during the course of adjudication that . . . prevent a

court from being able to grant the requested relief, the case must be dismissed as moot.”);

Brill v. Gen. Indus. Enters., Inc., 234 F.2d 465, 469 (3d Cir. 1956) (“[W]here the act




3
 In this Court, the Coppedges have raised a variety of wide-ranging arguments.
However, in this appeal, we are reviewing only the District Court’s denial of their
motions for injunctive relief. Moreover, we reiterate that “Coppedge’s sovereign-citizen-
based averments, which frequently rely on attacks on the judiciary and invocations of
alchemistic, archaic, and irrelevant formalism, are unlikely to bring him relief in any
court of law, and he would be wise to direct his energies in a more productive direction.”
Coppedge v. Deutsche Bank Nat. Tr., 511 F. App’x 130, 133 (3d Cir. 2013) (per curiam).

                                             3
sought to be restrained has been performed, the appellate courts will deny review on the

ground of mootness.”).

       Accordingly, we will dismiss the appeal. The motion to cancel the foreclosure

sale is denied.




                                            4